Case 1:19-cv-03153-RLY-TAB Document 135 Filed 06/23/21 Page 1 of 5 PageID #: 1944




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  LYNN STARKEY,               )
                              )
       Plaintiff,             )
                              )
       v.                     )                 Case No. 1:19-cv-03153-RLY-TAB
                              )
  ROMAN CATHOLIC ARCHDIOCESE )
  OF INDIANAPOLIS, INC. and   )
  RONCALLI HIGH SCHOOL, INC., )
                              )
                              )
       Defendants.            )

              DEFENDANTS’ MOTION TO CONTINUE TRIAL DATE
      Defendants the Roman Catholic Archdiocese of Indianapolis and Roncalli High

  School, Inc. (collectively, “Archdiocese”) respectfully move this Court to vacate and

  reschedule the August 9 trial and related pretrial deadlines. The Court previously

  vacated and rescheduled the trial due to the pandemic and a “pending dispositive

  motion.” ECF 128. A similar continuance is appropriate now, given the significant

  unresolved issues in this case—including the same pending dispositive motion, a

  pending interlocutory appeal, unresolved First Amendment limits on any potential

  trial, and unresolved First Amendment limits on any potential merits discovery,

  which has not yet begun.1
                                    BACKGROUND

      Plaintiff Lynn Starkey is a former leader and Co-Director of Guidance at a Cath-

  olic school. ECF 114-1 at 4-16. She alleges that the Archdiocese violated Title VII by

  declining to renew her contract after she informed the school that she had entered a


  1Plaintiff Starkey states that “Plaintiff opposes the request to continue the trial
  and will file opposition papers within the timeframe allowed by rule.”



                                            1
Case 1:19-cv-03153-RLY-TAB Document 135 Filed 06/23/21 Page 2 of 5 PageID #: 1945




  same-sex union in violation of her contract and Church teaching. Id. at 16-17. The

  Archdiocese asserts that this lawsuit is barred by multiple statutory and constitu-

  tional protections for religious freedom. ECF 114-1.

     To date, the parties have not conducted any merits discovery beyond the Archdi-

  ocese’s constitutional defense under the ministerial exception. ECF 68 at 2; ECF 70

  at 1. The Archdiocese filed a motion for judgment on the pleadings, which was de-

  nied. ECF 93. It sought certification of that ruling for interlocutory review, ECF 95,

  which was also denied. ECF 130. And it has filed an interlocutory appeal of that rul-

  ing under the collateral order doctrine, which is now pending at the Seventh Cir-

  cuit. ECF 108; see Order at 1, Starkey v. Roman Catholic Archdiocese of Indianapo-

  lis, No. 20-3265 (7th Cir. Jan. 13, 2021), ECF No. 16 (hereafter CA7 ECF) (provid-

  ing that “this appeal shall proceed to briefing” after both sides briefed the threshold

  jurisdictional issue).

     On December 23, 2020, the Archdiocese filed a motion for summary judgment or,

  in the alternative, judgment on the pleadings, raising several of its constitutional

  and statutory defenses. ECF 114. The motion is now fully briefed and pending be-

  fore this Court.
     Trial was originally scheduled for February 22, 2021. But the Court vacated the

  trial date due to its General Order related to the pandemic, and due to the “pending

  dispositive motion.” ECF 128. It then rescheduled the final pretrial conference for

  July 28, 2021, and a 3-day jury trial for August 9, 2021. Id. Many of the parties’ pre-

  trial filings are now due July 14, which is 21 days from now. See ECF 33 at 9.

     The Court has also noted the “difficult questions” under the First Amendment

  related to any potential trial, ECF 93 at 1, 20 (recognizing, for example, that there

  “may be” First Amendment “entanglement concerns”), and the possible need for in-

  terlocutory review. In its Order of February 26, 2021, denying the Archdiocese’s mo-

  tion for certification, the Court noted that “a favorable ruling on [the Archdiocese’s]


                                            2
Case 1:19-cv-03153-RLY-TAB Document 135 Filed 06/23/21 Page 3 of 5 PageID #: 1946




  motion [for summary judgment] will likely end the case. But if that motion is de-

  nied, the Archdiocese may seek interlocutory review and have the Seventh Circuit

  address each of their defenses.” ECF 130 at 4-5. The Court also noted that its prior

  “entry on the Archdiocese’s motion for judgment on the pleadings did not doom it to

  trial. It simply rejected two of their defenses, while leaving several others available

  for the Archdiocese to assert later, which it has done.” Id.

     Likewise, in its Order of March 30, 2021, which denied as moot the Archdiocese’s

  motion to bifurcate discovery, the Court again noted that “if the court concludes

  Starkey qualifies as a minister, the case may be over.” ECF 133 at 2. Alternatively,

  “If that ruling leaves any issues remaining, or the court determines the ministerial

  exception does not apply, the parties are free to address remaining discovery issues

  at that point.” Id.

                                      ARGUMENT

     This Court previously vacated and rescheduled the trial due to the pandemic and

  a “pending dispositive motion.” ECF 128. A similar continuance is appropriate now,

  given the significant unresolved issues in this case.

     First, the same “dispositive motion” that justified the previous continuance re-
  mains pending today. As this Court has recognized, “a favorable ruling on that mo-

  tion will likely end the case.” ECF 130 at 4-5. At minimum, the Court’s ruling on

  that motion may significantly alter how the parties approach any further proceed-

  ings.

     Second, as this Court has recognized, “if that motion is denied, the Archdiocese

  may seek interlocutory review and have the Seventh Circuit address each of their

  defenses.” ECF 130 at 4-5. In fact, an interlocutory appeal is already pending. ECF

  108. The Seventh Circuit has simply ordered briefing held in abeyance pending this

  Court’s decision on summary judgment—any appeal of which can then be merged

  with the existing appeal. CA7 ECF 30, 31. As this Court has observed, this case


                                             3
Case 1:19-cv-03153-RLY-TAB Document 135 Filed 06/23/21 Page 4 of 5 PageID #: 1947




  presents “difficult questions that may arise when applying civil rights law to reli-

  gious institutions.” ECF 93 at 1. The key questions are purely legal ones under the

  First Amendment and Title VII. They have significant national importance and

  have recently been addressed in part by the Supreme Court in Bostock and Our La-

  dy of Guadalupe. See ECF 78 (supplemental brief discussing both cases); ECF 114-1

  at 18-29, 31-33 (summary judgment brief applying both cases). Judicial economy is

  best served by allowing these weighty legal issues to be addressed on appeal before

  proceeding to what may be an unnecessary trial—particularly when trial itself may

  violate the First Amendment. See Sterlinski v. Catholic Bishop of Chi., 934 F.3d

  568, 570 (7th Cir. 2019) (ministerial exception exists in significant part to avoid

  “subjecting religious doctrine to discovery and, if necessary, jury trial”).

     Lastly, aside from discovery on the Archdiocese’s ministerial-exception defense,

  merits discovery has not yet begun. It cannot be completed in the few weeks (or less)

  before trial. More importantly, the “structural protection afforded religious organi-

  zations” under the First Amendment places significant limits on discovery into reli-

  gious questions or a church’s “internal communications.” Whole Woman’s Health v.

  Smith, 896 F.3d 362, 373 (5th Cir. 2018) (applying First Amendment discovery lim-
  its on interlocutory review); see also Universidad Cent. De Bayamon v. NLRB, 793

  F.2d 383, 401-02 (1st Cir. 1985) (Breyer, J., concurring) (Religion Clauses forbid in-

  quiry into “confidential communications among church officials”). Starkey, however,

  has indicated that she intends to seek discovery that would transgress these struc-

  tural limits. See ECF 27 at 5. Thus, before discovery is permitted, weighty First

  Amendment “discovery issues” (ECF 133 at 2) would need to be addressed first—if

  the case even survives summary judgment or interlocutory review.

                                      CONCLUSION

     The Court should vacate and reschedule the trial and related pretrial deadlines.




                                              4
Case 1:19-cv-03153-RLY-TAB Document 135 Filed 06/23/21 Page 5 of 5 PageID #: 1948




                                          Respectfully submitted,
                                          /s/ Luke W. Goodrich
  John S. (Jay) Mercer, #11260-49         Luke W. Goodrich (DC # 977736)
  Wooton Hoy, LLC                         Daniel H. Blomberg (DC # 1032624)
  13 North State Street, #2A              Christopher C. Pagliarella (DC # 273493)
  Greenfield, IN 46140                    The Becket Fund for Religious Liberty
  (317) 439-0541                          1919 Pennsylvania Ave NW, Ste. 400
                                          Washington, DC 20006
                                          (202) 955-0095
                                          (202) 955-0090 fax

                                 Attorneys for Defendants


                             CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing was served upon the following on June 23,

  2021, by this Court’s electronic filing system:

        Kathleen A. DeLaney
        Christopher S. Stake
        DeLaney & DeLaney LLC
        3646 N. Washington Boulevard
        Indianapolis, IN 46205



                                          By: /s/ Luke W. Goodrich
                                          Luke W. Goodrich
                                          The Becket Fund for Religious Liberty
                                          1919 Pennsylvania Ave NW
                                          Suite 400
                                          Washington, DC 20006
                                          (202) 955-0095
                                          (202) 955-0090 fax




                                             5
